C.O. LAW, APC
Clark Ovruchesky, Esq. (SBN: 301844)
co@colawcalifornia.com
2404 Broadway, Suite 150
San Diego, CA 92102
Telephone: (619) 356-8960
Facsimile: (619) 330-7610

Attorneys for Plaintiff,
Arsenio Soriano

                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF CALIFORNIA

 ARSENIO SORIANO,                            Case No.: 18-cv-1800-MCE-KJN
                                             STIPULATION AND ORDER OF
                Plaintiff,
                                             DISMISSAL AS TO EXPERIAN
                       v.                    INFORMATION SOLUTIONS, INC.,
                                             WITH PREJUDICE
 WELLS FARGO BANK, N.A.,
 EXPERIAN INFORMATION
 SOLUTIONS, INC., and
 EQUIFAX INFORMATION
 SERVICES LLC,

                 Defendants.




      Plaintiff ARSENIO SORIANO (“Plaintiff”) hereby notifies the Court that he

and Defendant EXPERIAN INFORMATION SOLUTIONS, INC. (“Experian”)

(jointly hereinafter referred to as “the Parties”), hereby stipulate to dismiss

Defendant Experian from the above-entitled action, with prejudice, with each party

to bear its own costs and attorneys’ fees.


PROOF OF SERVICE
Dated: June 26, 2019                      Respectfully submitted,

                                          C.O. LAW, APC

                                          By: /s/ Clark Ovruchesky
                                              Clark Ovruchesky
                                              ATTORNEYS FOR PLAINTIFF

Dated: June 26, 2019                Respectfully submitted,

                                    JONES DAY

                                    By:     /s/ Jennifer Sun
                                            Jennifer Sun
                                            ATTORNEYS FOR DEFENDANT
                                            EXPERIAN INFORMATION SOLUTIONS, INC.

                          SIGNATURE CERTIFICATION
Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and
Procedures Manual, I hereby certify that the content of this document is acceptable
to all defense counsels listed above, and that I have obtained their authorizations to
affix their electronic signatures to this document.

Dated: June 26, 2019                         C.O. LAW, APC

                                             By:     /s/ Clark Ovruchesky
                                                     Clark Ovruchesky
                                                     ATTORNEYS FOR PLAINTIFF




PROOF OF SERVICE
                                     ORDER
      PURSUANT TO STIPULATION, IT IS SO ORDERED that all claims of
Plaintiff Arsenio Soriano (“Plaintiff”) against Defendant Experian Information
Solutions, Inc. (“Experian”) are dismissed, with prejudice. Plaintiff and Experian
shall each bear their own costs and attorneys’ fees. The Clerk of the Court is
directed to close this case.
      IT IS SO ORDERED.
Dated: July 2, 2019




PROOF OF SERVICE
